 



Exhibit 10.9
PLEASE RETURN EXECUTED ORIGINAL TO KATHY SENA WITHIN 5
BUSINESS DAYS OF RECEIPT
                                         PLAN
OF
AMETEK, INC.
RESTRICTED STOCK AGREEMENT
     RESTRICTED STOCK AGREEMENT (“Agreement”), made as of Date     , by and
between AMETEK, Inc., a Delaware corporation (the “Company”), and Name          
(the “Recipient”).
W I T N E S S E T H :
     WHEREAS, the Company has adopted the Year of Stock Incentive Plan      Plan
of AMETEK, Inc. (the “Stock Incentive Plan”), pursuant to which the Compensation
Committee of the Board of Directors of the Company (the “Committee”) may, inter
alia, award shares of the Company’s common stock, par value $0.01 per share
(“Shares”), to such key employees of the Company as the Committee may determine,
and subject to such terms, conditions and restrictions as the Committee may deem
advisable; and
     WHEREAS, pursuant to the Stock Incentive Plan, the Committee has awarded to
the Recipient a restricted stock award, subject to the terms, conditions and
restrictions set forth in the Stock Incentive Plan and in this Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
     FIRST: Pursuant to the Stock Incentive Plan, the Company hereby grants to
the Receipient on Date      (the “Award Date”), a restricted stock award with
respect to                      Shares (the “Restricted Stock Award”, and such
Shares, the “Restricted Shares”), subject
Restricted Stock Agreement – Date          
      
Page 1 of 7

 



--------------------------------------------------------------------------------



 



to the terms, conditions and restrictions set forth in the Stock Incentive Plan
and in this Agreement. On the Award Date, the Company shall issue one or more
certificates in the name of the Participant for the number of Shares granted in
this Agreement, and such Shares shall be held by the transfer agent until such
time as the Shares become nonforfeitable. Capitalized terms not otherwise
defined in this Agreement shall have the same meanings as defined in the Stock
Incentive Plan.
     SECOND: The Restricted Shares shall become nonforfeitable on the earliest
to occur of:

  (a)   the fourth anniversary of the Award Date if the Recipient is in the
continuous employ of the Company (or any successor or Affiliate of the Company)
through such fourth anniversary date;     (b)   the death or disability (as
defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended) of
the Recipient;     (c)   the Recipient’s termination of employment with the
Company (or any successor or Affiliate of the Company) in connection with a
Change in Control; or     (d)   the fair market value of a Share equaling or
exceeding a target price (the “Target Price”) of 200% of the closing price of a
Share on the Award Date on the New York Stock Exchange, on each of five
consecutive trading days occurring during the period beginning on the day after
the Award Date and ending on the fourth anniversary of the Award Date. For
purposes hereof, notwithstanding any other provision of the Stock Incentive
Plan, the fair market value of a Share on any given day shall be the closing
price on that day on the stock exchange or market on which the Shares are
primarily traded.

In addition, in the event of the Recipient’s Retirement (as defined below) prior
to the fourth anniversary of the Award Date, then a pro rata portion of the
Restricted Shares shall become nonforfeitable. The pro rata portion of the
Restricted Shares which shall become nonforfeitable shall be the number of
Restricted Shares equal to the total number of Restricted Shares multiplied by a
fraction, the numerator of which shall be the number of full months of the
Restricted Stock Agreement — Date          
      
Page 2 of 7

 



--------------------------------------------------------------------------------



 



Recipient’s employment with the Company (or any successor or Affiliate)
following the Award Date and the denominator of which shall be 48; provided,
however, that no fractional Shares shall become nonforfeitable and cash shall be
paid in lieu thereof. For purposes hereof, “Retirement” shall mean the
Recipient’s retirement from the Company (or any successor or Affiliate) at or
after age 55 and the completion of at least 10 years of employment with the
Company (or any successor or Affiliate). Except to the extent, if any, that the
Restricted Shares shall have become nonforfeitable pursuant to the foregoing
provisions of this paragraph SECOND, if the Recipient shall voluntarily or
involuntarily leave the employ of the Company and its Affiliates prior to the
fourth anniversary of the Award Date, the Restricted Shares (and any dividends,
distributions and adjustments retained by the Company with respect thereto)
shall be forfeited.
     THIRD: The Recipient shall not sell, assign, transfer, pledge, hypothecate
or otherwise dispose of, by operation of law or otherwise (collectively,
“transfer”) any Restricted Shares, or any interest therein. The Company shall
not be required (a) to transfer on its books any of the Restricted Shares which
shall have been sold or transferred in violation of any of the provisions set
forth in this Agreement or the Plan or (b) to treat as owner of such Shares or
to pay dividends to any transferee to whom any such Shares shall have been sold
or transferred. Each certificate representing ownership of Shares acquired
pursuant to this Agreement shall, prior to the expiration or lapse of all
restrictions or conditions on such Shares under this Agreement, have affixed
thereto, in addition to any legends required under the Plan or under federal or
state securities laws, a legend in substantially the following form:
“Transfer of the securities is restricted by that certain restricted stock
agreement dated as of [DATE], between AMETEK, Inc., a Delaware corporation, and
the registered holder hereof, and certain terms of the [YEAR] Stock Incentive
Plan of AMETEK, Inc., copies of which
Restricted Stock Agreement — Date          
      
Page 3 of 7

 



--------------------------------------------------------------------------------



 



agreement and plan are on file at the principal corporate offices of AMETEK,
Inc.”
     FOURTH: Prior to the lapse of the restrictions on the transferability of
the Restricted Shares, the Recipient shall have all other rights and privileges
of a beneficial and record owner with respect to such Shares, including, without
limitation, voting rights and the right to receive dividends, distributions and
adjustments with respect to such Shares; provided, however, that any dividends,
distributions and adjustments with respect to the Restricted Shares, plus
interest credited on any such dividends, shall be retained by the Company for
the Recipient’s account and for delivery to the Recipient, together with the
stock certificate representing such Shares, only as and when such Restricted
Shares have become nonforfeitable, and in no event later than two-and-a-half
months after the end of the calendar year in which the Restricted Shares become
nonforfeitable. For purposes of this paragraph FOURTH, interest shall be
credited from the date a dividend with respect to the Restricted Shares is made
to the date on which the Company distributes such amounts to the Recipient, at
the five-year Treasury Note rate, plus 0.5%, as such rate is set forth in the
Wall Street Journal as of the first business day of each calendar quarter.
     FIFTH: If prior to the expiration or lapse of all of the restrictions and
conditions on the Restricted Shares under this Agreement, there shall be
declared and paid a stock dividend upon the Restricted Shares or if the
Restricted Shares shall be split up, converted, exchanged, reclassified or in
any way substituted for, the Recipient shall receive, subject to the same
restrictions and conditions as the original Restricted Shares subject to this
Agreement, the same securities or other property as are received by the holders
of the Company’s Shares pursuant to such stock dividend, split up, conversion,
exchange, reclassification or substitution. If the Recipient receives any
securities or property of the Company (or any acquiring entity) pursuant to this
Paragraph FIFTH, such securities or other property shall thereafter be deemed to
be
Restricted Stock Agreement — Date          
      
Page 4 of 7

 



--------------------------------------------------------------------------------



 



“Shares” and “Restricted Shares” within the meaning of this Agreement. In the
event of any transaction to which this Paragraph FIFTH applies (other than a
stock dividend), the Committee (or the Company, if the Committee no longer
exists) shall adjust the Target Price in Paragraph SECOND, subparagraph (d), to
take into account the effect of the transaction.
     SIXTH: If, with respect to the Restricted Shares (and any dividends,
distributions and adjustments to such Shares), the Company (or any successor or
Affiliate) shall be required to withhold amounts under applicable federal, state
or local tax laws, rules or regulations, the Company will withhold such number
of Restricted Shares as shall have a Fair Market Value, valued on the date on
which such withholding requirement arises, equal to the amount required to be
withheld to satisfy our minimum withholding obligations. The Recipient
acknowledges that he has been informed of the availability of making an election
in accordance with Section 83(b) of the Code, as amended; that such election
must be filed with the Internal Revenue Service within 30 days of the transfer
of Shares to the Recipient; and that the Recipient is solely responsible for
making such election.
     SEVENTH: The Company and the Recipient each hereby agrees to be bound by
the terms and conditions set forth in the Stock Incentive Plan.
     EIGHTH: Any notices or other communications given in connection with this
Agreement shall be sent either by registered or certified mail, return receipt
requested, or by overnight mail, or by facsimile, to the indicated address or
number as follows:

             
 
  If to the Company:   AMETEK, Inc.    
 
      37 North Valley Road — Building 4    
 
      P.O. Box 1764    
 
      Paoli, PA 19301    
 
      Facsimile: 610-296-3412    
 
      Attention: Corporate Secretary    
 
           
 
  If to the Recipient:   Name    
 
     
 
Address line 1    
 
      Address line 2    
 
      Country    

Restricted Stock Agreement — Date          
      
Page 5 of 7

 



--------------------------------------------------------------------------------



 



or to such changed address or number as to which either party has given notice
to the other party in accordance with this Paragraph EIGHTH. All notices shall
be deemed given when so mailed, or if sent by facsimile, when electronic
confirmation of the transmission is received, except that a notice of change of
address shall be deemed given when received.
     NINTH: This Agreement and the Stock Incentive Plan constitute the whole
agreement between the parties hereto with respect to the Restricted Stock Award.
     TENTH: This Agreement shall not be construed as creating any contract of
employment between the Company and the Recipient.
     ELEVENTH: This Agreement shall inure to the benefit of, and be binding on,
the Company and its successors and assigns, and shall inure to the benefit of,
and be binding on, the Recipient and his heirs, executors, administrators and
legal representatives. This Agreement shall not be assignable by the Recipient.
     TWELFTH: Except as required by Delaware corporate law, this Agreement shall
be subject to and construed in accordance with, the laws of the State of New
York without giving effect to principles of conflicts of law.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

          AMETEK, INC.    
 
       
By: 
       
 
 
    Henry J. Policare     Assistant Secretary    
 
      Recipient
 
       
 
       
 
       
 
      Name
 
       

Restricted Stock Agreement — Date          
      
Page 6 of 7

 